Title: From Alexander Hamilton to Samuel Hodgdon, 10 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel



Philadelphia Sepr10. 1794
Sir

I request that you will immediately forward to Winchester in Virginia 75 pair Horsemen’s pistols 150 ditto swords with Belts 200 valices, to Baltimore in Maryland, 50 pair of Horsemens pistols, one hundred ditto Swords with belts and 100 valices, together with Knapsacks canteens & Camp kettles sufficient for 1000 men.
Tents and the remainder of the camp equipage for the Maryland Militia must be forwarded to Frederick Town in that state. Whatever goes to Maryland must be addressed to the order of George Gale Esquire. Not a moment should be lost in forwarding the remainder of the Camp Equipage destined for Virginia.
I rely too that all the needful ammunition of every sort will be forwarded without delay, that for Virginia to Winchester, that for Maryland to Williamsport that for Jersey & Pensylvania to Carlisle. It is the intention that one half the Artillery go to the Virginia & Maryland Militia who are to unite at Fort Cumberland—the other half to Carlisle.
The remainder of the horsemens pistols swords belts & valices which you have in store except what may be necessary for Lt Clough’s detatchment are to be forwarded forthwith to Trenton.
With consideration & esteem   I am Sir   Your obedt ser

A Hamilton
Samuel Hodgsdon Esqr


Be so good as to send me a copy of this letter.

 